Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-13-2000

United States v. One Toshiba Color Television
Precedential or Non-Precedential:

Docket 98-3578 & 983579




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"United States v. One Toshiba Color Television" (2000). 2000 Decisions. Paper 128.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/128


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                        Nos. 98-3578 & 98-3579

       United States v. One Toshiba Color Television, et al.

    The following modifications have been made to the Court's
Opinion issued on May 24, 2000, to the above-entitled appeal and
will appear as part of the final version of the opinion:


      1.   On page 5, line 5, Proc. should be P.

      2.   On page 6, second full paragraph, line 4, Proc. should be P.

      3.   On page 9, fourth line from the bottom, Serv. should be Servs.

      4.   On page 10, first full paragraph, line 13, change Bd. to Board.

     5. Change vis-a-vis to vis-…-vis -- on page 12, first full
paragraph, line 10; and on
page 17 in footnote 6.

      6.   On page 13, in footnote 3, line 1, change Prof. to Professional.

     7. Change Proc. to P. -- on page 15, second full paragraph, line 6;
on page 16, line
1 and the third line from the bottom of page 16; and on page 17, first
full paragraph line
7.

     8. On page 16, line 9, change the period to a comma and make See
lower case.

      9.   On page 17, first full paragraph, line 14, change Louisiana to
La.

     10. On page 20, line 3, add "see also before the cite Ikelionwu v.
United States.

     11.    On page 22, third line from the bottom, delete the quotation
mark.

                               Very truly yours,


                               /s/ MARCIA M. WALDRON,
                                   Acting Clerk


Dated: June 13, 2000